            Case 1:19-cv-04074-VEC Document 22 Filed 07/08/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTINE GRABLIS, Individually and on
Behalf of All Others Similarly Situated,
                       Plaintiff,
       v.
                                     Case No.: 1:19-cv-04074-VEC
ONECOIN LTD., a foreign corporation;
RUJA IGNATOVA, an individual;        Hon. Valerie E. Caproni
KONSTANTIN IGNATOV, an individual;
SEBASTIAN GREENWOOD, an individual;
and MARK SCOTT, an individual;
                        Defendants.

DECLARATION OF WILLIAM J. FIELDS IN SUPPORT OF PLAINTIFF CHRISTINE
GRABLIS AND CO-MOVANT DONALD BERDEAUX FOR APPOINTMENT AS LEAD
         PLAINTIFF AND APPROVAL OF SELECTION OF COUNSEL

I, William J. Fields, hereby declare as follows pursuant to 28 U.S.C. § 1746:

       1.       I am an associate with the law firm Levi & Korsinsky, LLP (“Levi & Korsinsky”),

counsel for Plaintiff CHRISTINE GRABLIS and Co-Movant DONALD BERDEAUX

(“GRABLIS and BERDEAUX”), and a member in good standing for the bar of the State of New

York. This declaration is based on my own personal knowledge and/or the firm’s records of the

matters stated herein and, if called upon, I could and would competently testify thereto.

       2.       I respectfully submit this Declaration, together with the attached exhibits, in support

of GRABLIS and BERDEAUX’s motion for appointment as lead plaintiffs and approval of their

selection of Silver Miller and Levi & Korsinsky as Lead Counsel for the Class.

       3.       Attached hereto as the exhibits are true and correct copies of the following:

       Exhibit 1:      A true and correct copy of the PSLRA Certification signed by Plaintiff

                       GRABLIS attesting to her investment holdings in the OneCoin Ltd.




                                                  1
          Case 1:19-cv-04074-VEC Document 22 Filed 07/08/19 Page 2 of 2



                       securities that are the subject of this action during the Class Period set forth

                       in the Complaint;

       Exhibit 2:      A true and correct copy of the PSLRA Certification signed by Co-Movant

                       BERDEAUX attesting to his investment holdings in the OneCoin Ltd.

                       securities that are the subject of this action during the Class Period set forth

                       in the Complaint

       Exhibit 3:      A true and correct copy of GRABLIS and BERDEAUX’s Joint Declaration

                       in support of their Motion for Appointment as Lead Plaintiffs and Approval

                       of Selection of Counsel.

       Exhibit 4:      A true and correct copy of the press release originally published on May 7,

                       2019 on PR Newswire announcing the pendency of the above-captioned

                       lawsuit.

       Exhibit 5:      A true and correct copy of the law firm resume of Silver Miller.

       Exhibit 6:      A true and correct copy of the law firm resume of Levi & Korsinsky, LLP.



I declare under penalty of perjury that the foregoing facts are true and correct.

Dated: July 8, 2019                                    Respectfully Submitted,

                                                       LEVI & KORSINSKY, LLP

                                                       By: /s/ William J. Fields
                                                       William J. Fields (5054952)
                                                       55 Broadway, 10th Floor
                                                       New York, NY 10006
                                                       Tel: (212) 363-7500
                                                       Fax: (212) 363-7171
                                                       Email: wfields@zlk.com




                                                  2
